Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1457
                     Lower Tribunal No. F85-22623A
                          ________________


                           Willie Lee Harper,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

     Willie Lee Harper, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Fla. R. Crim. P. 3.801(b) (providing: “No motion [for

correction of credit for time spent in the county jail before sentencing] shall

be filed or considered pursuant to this rule if filed more than 1 year after the

sentence becomes final.”)




                                       2